                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:15-00070

JOHN STANLEY FORD


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On June 14, 2019, the United States of America

appeared by Ryan Saunders, Assistant United States Attorney, and

the defendant, John Stanley Ford, appeared in person and by his

counsel, John Carr, for a hearing on the petition seeking

revocation of supervised release and amendments thereto

submitted by United States Probation Officer Dylan Shaffer.    The

defendant commenced a three-year term of supervised release in

this action on July 20, 2016, as more fully set forth in the

Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on February 1, 2016.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant illegally used controlled

substances in each of the instances set forth in the petition,

consisting of the use of marijuana on or about August 25, 2016,

as reflected in a positive urine specimen submitted September 1,

2016 and the defendant’s admission thereof, the use of Opana

without a prescription as admitted by the defendant on October 3

and 17, 2016, and the use of heroin three or four times the week

of October 30, 2016, five or six times prior to the week of

November 4, 2016, and on a daily basis on or around November 16,

22 and 28, 2016, each as admitted by the defendant, plus the use

of cocaine, codeine and morphine, for each of which he tested

positive on November 7, 2016, and the use of the same plus

hydromorphone, for each of which he tested positive on December

7, 2016; (2) the defendant failed to participate in a substance

abuse program as directed by the probation officer by failing to

attend weekly scheduled individual substance abuse treatment

sessions on October 13, 18, 20, and 27, November 1, 3, 8, 15,

17, 22, and 29, and December 1 and 7, 2016, and by leaving the

Highland Hospital detoxification unit against medical advice
                                  2
three days after having been sent there by Prestera, at whose

facility he arrived under the influence of drugs on November 23,

2016; and (3) the defendant committed the felony offense of

voluntary manslaughter on April 30, 2017, to which he pled

guilty in the Circuit Court of Kanawha County, West Virginia on

May 6, 2019; all as admitted by the defendant on the record of

the hearing and all as set forth in the petition on supervised

release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of
                                 3
TWENTY-FOUR (24) MONTHS, to run consecutively to the sentence

imposed by the Circuit Court of Kanawha County for the

defendant’s voluntary manslaughter charge, the sentence for

which is yet to be determined, to be followed by no term of

supervised release.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   June 18, 2019




                                4
